Citation Nr: 1014543	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-06 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1965 to January 
1968, including service in the Republic of Vietnam from 
January 1966 to January 1967.  His decorations include the 
Purple Heart and the Combat Infantryman Badge. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the above claim. 


FINDING OF FACT

The Veteran's tinnitus was incurred in, or caused by, his 
military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(d) (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this decision, the Board grants service 
connection for tinnitus.  This award represents a complete 
grant of the benefit sought on appeal.  Thus, any deficiency 
in VA's compliance is deemed to be harmless error, and any 
further discussion of VA's responsibilities is not necessary.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of evidence, 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board 
is not free to ignore the opinion of a treating physician, it 
is free to discount the credibility of that physician's 
statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Veteran contends that his tinnitus was caused by in-
service exposure to infantry noise during combat and 
training.  Specifically, he reports that during military 
service, he was constantly exposed to noise from artillery, 
mortars, rockets, helicopters, and planes.  See January 2008 
VA examination report.  He has also reported that the ringing 
in his ears first began during his service in Vietnam and has 
never stopped since.  See February 2008 Substantive Appeal.  

The Board notes that, under 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d), any Veteran who engaged in combat during 
active service may submit satisfactory lay or other evidence 
as sufficient proof of service connection if the evidence is 
consistent with the facts circumstances, conditions, and 
hardships of such service, even though there is no official 
record of such in-service incurrence or aggravation.  This 
presumption, however, does not warrant an automatic grant of 
service connection, but rather, eases the combat Veteran's 
burden of demonstrating the occurrence of some in-service 
incident to which the current disability may be connected.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the evidence of record indicates that the 
Veteran served in the Republic of Vietnam from January 1966 
to January 1967.  His DD-214 reveals that he was awarded a 
Purple Heart and a Combat Infantryman Badge.  As such, the 
record clearly indicates that the Veteran was exposed to 
combat, and accordingly, his assertions regarding events 
during combat are to be presumed if consistent with the time, 
place, and circumstances of such service, thereby relaxing 
the adjudicative evidentiary requirements for determining 
what happened in service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see 
also Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Here, because the Veteran's reports of in-service exposure to 
artillery noise during the Vietnam War are consistent with 
the circumstances, conditions and hardships of his service, 
VA must accept that he incurred the in-service injury.

The Veteran's service treatment records are devoid of 
evidence of treatment for, or complaints of, tinnitus.  
However, the Veteran has reported that he spoke to several 
medics during service about the ringing in his ears and was 
told that the ringing would eventually stop, but that if it 
did not stop, there was really nothing that could be done 
about it.   

Post-service, VA treatment records indicate that the Veteran 
reported having bilateral tinnitus during a February 2004 
audiology consultation.  During treatment in March 2006, the 
Veteran reported that his tinnitus was getting worse, and in 
April 2006, a VA doctor noted that the Veteran had subjective 
complaints of tinnitus.  Additionally, in March 2007, a VA 
audiologist noted that the Veteran continued to have 
tinnitus, and reported that he was having difficulty coping 
with this condition.  

The Veteran was afforded a VA audiological examination in 
January 2008.  At the outset of the examination report, the 
examiner indicated that she had reviewed the Veteran's claims 
file, and reported that his service treatment records 
revealed hearing within normal limits bilaterally at both 
entrance and separation.  The examiner noted the Veteran's 
complaints of constant "tone" tinnitus that did not vary in 
loudness or pitch, which had persisted since 1966.  She also 
noted his reports of pre-service noise exposure to gunfire 
noise with hearing protection as a member of the rifle team; 
in-service noise exposure from artillery noise, mortars, 
rockets, helicopters, and C-130s without hearing protection; 
and post-service noise exposure from driving trucks.  The 
examiner went on to state that because the Veteran did not 
report tinnitus during service and had hearing thresholds 
within normal limits upon discharge from service, it was very 
unlikely that his currently reported tinnitus was related to 
military service.    

The Board notes that, in adjudicating a claim, it is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United 
States Court of Appeals for Veterans Claims (Court) has 
declared that, in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

The Board acknowledges the January 2008 VA examiner's opinion 
that the Veteran's tinnitus is not related to his military 
service.  However, after a careful review of the all of the 
medical and lay evidence of record, the Board, in its role as 
a finder of fact, finds that the Veteran's reports of in-
service noise exposure and continuity of symptomatology since 
service are at least as persuasive as the January 2008 VA 
examiner's opinion in determining the onset and etiology of 
the Veteran's tinnitus.  In this regard, the Board finds it 
significant that the January 2008 examiner appears to have 
based her opinion solely on the fact that the Veteran's 
service treatment records failed to reveal complaints of 
tinnitus or evidence of hearing loss upon discharge from 
service.  While she noted the Veteran's reports of a 
continuity of symptomatology since 1966 at the outset of the 
examination report, she does not appear to have considered 
this reported history in rendering her opinion.  As such, the 
January 2008 medical opinion is of little probative value.  
See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that 
an examination was inadequate where the examiner did not 
comment on the Veteran's reports, but instead relied on 
medical records to provide a negative opinion).  

Moreover, the Board finds that there is no reason to doubt 
the credibility of the Veteran in reporting exposure to noise 
during service.  His records are internally consistent, and 
it is facially plausible that he had significant exposure to 
artillery noise while in service, especially given his 
exposure to combat during the Vietnam War.  Moreover, as 
discussed above, given the Veteran's combat service, VA must 
accept that he incurred the in-service injury because his 
reports of in-service exposure to artillery noise during 
Vietnam are consistent with the circumstances, conditions, 
and hardships of his service.  The Veteran is also competent 
to report the symptoms of tinnitus.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007) (holding that lay testimony is 
competent to establish the presence of observable 
symptomatology).  Competent testimony is limited to that 
which the witness has actually observed and is within the 
realm of his personal knowledge.  Such knowledge comes to a 
witness through use of his senses-that which is heard, felt, 
seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 
(1994).  It is within the Veteran's realm of personal 
knowledge whether he has ringing in his ears.  

Based on the foregoing, the Board finds that the Veteran's 
tinnitus cannot be reasonably disassociated from his noise 
exposure during service.  As such, he meets all of the 
elements required for service connection.  He currently has 
tinnitus and he has consistently reported the incidents in 
service that caused this condition, as is evidenced by the 
January 2008 VA examination report and his statements 
supporting his claim, and which is further bolstered by his 
combat service in Vietnam.  Moreover, he has provided 
competent and credible evidence of a continuity of 
symptomatology since service.  Accordingly, applying the 
benefit of the doubt doctrine, all doubt is resolved in favor 
of the Veteran.  See 38 C.F.R. § 3.102 (2008).  Therefore, 
the Veteran's claim for service connection for tinnitus is 
granted.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


